         Case 1:19-cr-00131-PAE Document 838 Filed 06/07/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     1 St. Andrew’s Plaza
                                                     New York, New York 10007



                                                     June 7, 2021

Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:    United States v. Justin Rivera, 19 Cr. 131 (PAE)

Dear Judge Engelmayer:

       The Government writes regarding the defendant’s motion to strike a portion of Professor
Raghavan’s testimony. During cross examination, Professor Raghavan was asked the following
question and gave the following answer:

       Q. Pimps are often adept at spotting these vulnerabilities, correct?

       A. Not really. There is lots of pimps who are terrible at it and get arrested very
       quickly or do too much too soon or some are better than others. But there is lots
       who actually attempt and fail. Those are the ones that don’t come to trial. We see
       them in research, but they don’t come to trial because they are so bad at it that
       they do something else.

Tr. 782:21-783:3. The Government proposes that only the last two sentences of Professor
Raghavan’s response be stricken. The rest of the response does not refer to when pimps do or do
not go to trial.


                                             Respectfully submitted,

                                             AUDREY STRAUSS
                                             United States Attorney


                                         by: ____/s/_________________________
                                             Thomas S. Burnett
                                             Daniel H. Wolf
                                             Negar Tekeei
                                             Assistant United States Attorneys
                                             (212) 637-1064 / -2337 / -2482
